Citation Nr: 1453684	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-25 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to May 1972 and from August 1972 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Additional evidence has been received by VA subsequent to the most recent, July 2012, statement of the case.  Specifically, this evidence consists of an April 2013 VA treatment record.  Neither the Veteran's representative nor the Veteran waived RO review of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2014).  However, as this claim must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claim is re-adjudicated after the development is completed.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bursitis, has been raised by the record, most recently in a February 2014 application for benefits associated with the records in the Veterans Benefits Management System, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has not yet been afforded a VA examination in connection with this claim.  VA treatment records provided diagnoses related to gout, including an October 2011 impression of gouty arthritis and an August 2010 impression of gouty arthropathy.  The Veteran contended, in his September 2012 VA Form 9, substantive appeal, that his gout is related to service, as manifested by symptoms of joint pain during service.  More specifically, in a November 2012 statement in lieu of a VA Form 646, Statement of Accredited Representative in Appealed Case, the Veteran's representative cited October 1979 service treatment records (STRs) of such during service.  One October 1979 STR noted numbness in the left leg and another October 1979 STR documented an appointment for foot problems.  Although the STRs are silent for a finding of gout, the Veteran is competent to report matters of which he has first-hand knowledge, such as numbness in his left leg or foot problems.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Thus, given that there is evidence of an in-service injury or disease, evidence that the Veteran has a current diagnosis related to a gout condition, and that there is at least an indication that the two may be linked, the Board finds that the claim must be remanded to allow for a VA examination to obtain a medical opinion as to whether the any gout condition is attributable to his active military service.  See McLendon, 20 Vet. App. at 81.

Finally, in light of the remand, updated VA treatment records should be obtained and associated with the claims file.  The record reveals that the Veteran receives regular treatment from the Southeast Louisiana Veterans Health Care System, most recently in May 2012, as evidenced by VA treatment records associated with the electronic record in Virtual VA.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from Southeast Louisiana Veterans Health Care System, and any associated outpatient clinics, since May 2012 (excluding the April 2013 VA treatment record already associated with the claims file), and associate them with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records, from Southeast Louisiana Veterans Health Care System, and any associated outpatient clinics, since May 2012 (excluding the April 2013 VA treatment record already associated with the claims file), and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed gout related condition.  All necessary tests should be conducted.  The entire claims file should be made available for review in conjunction with the examination. 

The examiner is requested to provide an opinion whether it is at least as likely as not (50 percent probability or more) that any diagnosed gout condition was present in service, was caused by service, or is otherwise related to service. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Additionally, the examiner should give consideration to the Veteran's theory that his current gout condition is related to service as manifested by joint pain in service.  Specifically, the examiner should consider the October 1979 STR which noted numbness in the left leg and the October 1979 STR which noted an appointment for foot problems. 

A complete rationale for all opinions expressed must be provided.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




